Citation Nr: 0117313	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had unverified active service from March 1988 to 
May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO denied the veteran's claim 
of entitlement to an increased evaluation for PTSD.

The Board notes that the RO received a claim in February 1997 
in which the veteran stated that he had a skin rash on his 
back, which he believed was related to service in the Persian 
Gulf.  In a statement received in September 1999, and in his 
substantive appeal, received in November 1999, the veteran 
stated that he had received treatment for his service-
connected migraine headaches.  In combination, his statements 
appear to be a claim for an increased rating for migraine 
headaches.  Since the RO has not yet considered these issues, 
they are referred to the RO for appropriate action.


REMAND

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The veteran contends that his service-connected PTSD is more 
disabling than reflected in his 30 percent evaluation.  In 
addition, it has been argued that the veteran should be 
service-connected for alcohol abuse secondary to service-
connected PTSD.   In Allen v. Principi, 237 F. 3d 1368 
(2001), the Federal Circuit held that 38 U.S.C. § 1110 does 
not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability, or 
use of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  In 
reaching this conclusion, the Federal Circuit stressed that 
the holding of the case was quite limited.  "Veterans can 
only recover if they can adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder.  We foresee that 
such compensation would only result where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  

In the present case, the veteran is service-connected for 
PTSD.  The record also shows that private medical records 
from Conrad Daum, M.D. dated from December 1997 to December 
1999 and treatment records from the VA Medical Center (VAMC) 
in Salem dated from November 1992 to November 1999 indicate 
the veteran has a long history of alcohol abuse, back to his 
mid-teenage years, although he now claims to be sober.

As the evidence shows that the Federal Circuit decision may 
apply to the veteran's case, he should be afforded another VA 
examination.  The Board is aware that the 

veteran may be currently incarcerated and that providing a VA 
examination for an incarcerated veteran is difficult, and in 
some cases virtually impossible, however, VA's duty to assist 
veterans in the development of their claims is statutory in 
nature and applies to all veterans irrespective to whether 
they are incarcerated or not.  The United States Court of 
Appeals for Veterans Claims (Court) addressed this question 
and held that the duty to assist with regard to incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration give to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 
to require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See Bolton at 191.

In addition, the veteran requested a travel board hearing in 
a substantive appeal received in November 1999.  Although a 
hearing was scheduled, the veteran failed to appear.  The 
record indicates that the veteran was incarcerated at the 
time of his scheduled hearing.  Since there is also 
conflicting information in the record as to whether he 
canceled the hearing or could not attend due to his 
incarceration the veteran should be contacted to determine if 
he still desires to have a travel board hearing.  

As a final matter, the veteran's period of active service has 
not been verified through Form DD-214 or other means and 
should be done on remand.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran to 
determine whether he still desires a 
travel board hearing.

2. The RO should request verification of 
the veteran's active duty dates from the 
National Personnel Records Center in St. 
Louis, Missouri.  All records obtained 
must be associated with the claims file.  
Unsuccessful attempts at procuring the 
records must be documented in writing.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims file must be made 
available to and reviewed by the examiner 
prior to the examination.  A notation to 
the effect that this record review took 
place should be included in the 
examination report.  Psychological 
testing should be ordered if deemed 
necessary by the examiner.  In addition, 
the examiner 's findings must address the 
presence or absence of the manifestations 
as described in 38 C.F.R. § 4.130 (2000).  
With respect to alcoholism, the examiner 
must review the veteran's documented and 
reported history of alcohol abuse, 
including episodes occurring during his 
mid-teenage years.  Based on the 
psychiatrist's review of the case, an 
opinion should be provided as to the 
likelihood that the veteran is currently 
suffering from disability manifested by 
alcohol dependence due to or as the 
result of the service-connected PTSD. A 
Global Assessment of Functioning (GAF) 
score should be provided, and the 
examiner should explain the meaning 
thereof.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




